                  Case 2:20-cv-00912-BJR Document 24 Filed 12/14/20 Page 1 of 2



 1

 2

 3

 4                                                                               Honorable Barbara J. Rothstein

 5                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 6                                                AT SEATTLE

 7 DEVELOPERS SURETY AND INDEMNITY                                    No. 2:20-cv-00912-BJR
   COMPANY,
 8                                                                    STIPULATION AND ORDER OF
             Plaintiff,                                               DISMISSAL OF ALL CLAIMS WITH
 9                                                                    PREJUDICE
         vs.
10                                                                    (CLERK’S ACTION REQUIRED)
   ADAMS RESIDENTIAL CONTRACTING,
11 INC.,

12                         Defendant.

13

14                                                     I. STIPULATION

15             The parties, by and through their respective counsel, hereby stipulate that all claims may

16 be dismissed with prejudice and without fees or costs, and that the Order below dismissing those

17 claims may be entered.

18    Dated this 10th day of December, 2020.                         Dated this 10th day of December, 2020.

19    FORSBERG & UMLAUF. P.S.                                        FOREMAN STURM & THEDE, LLP

20    s/Carl E. Forsberg                                             s/Linda L. Foreman
      Carl E. Forsberg, WSBA #17025                                  Linda L. Foreman, WSBA #11817
21    Paul S. Smith, WSBA #208099                                    Attorneys for Defendant Adams Residential
      Attorneys for Plaintiff Developers Surety and                  Contracting, Inc.
22    Indemnity Company

23

                                                                                      FORSBERG & UMLAUF, P.S.
      Stipulation and Order of Dismissal of All Claims With Prejudice – 1                     ATTORNEYS AT LAW
      Cause No.: 2:20-cv- 00912-BJR                                                     901 FIFTH AVENUE • SUITE 1400
                                                                                        SEATTLE, WASHINGTON 98164
                                                                                       (206) 689-8500 • (206) 689-8501 FAX
     2823225 / 1310.0024
                  Case 2:20-cv-00912-BJR Document 24 Filed 12/14/20 Page 2 of 2



 1                                                         II. ORDER

 2             THIS MATTER having come on before the above-entitled court on the above stipulation

 3 of the parties through their counsel of record, now, therefore, it is hereby ORDERED that all claims

 4 herein be dismissed with prejudice and without costs or attorney’s fees to any party.

 5             DATED: December 14, 2020


                                                                         A
 6

 7
                                                                         Barbara Jacobs Rothstein
 8                                                                       U.S. District Court Judge

 9 Presented by:

10 FORSBERG & UMLAUF. P.S.

11 s/Carl E. Forsberg
   Carl E. Forsberg, WSBA #17025
12 Paul S. Smith, WSBA #208099
   Attorneys for Plaintiff Developers Surety
13 and Indemnity Company

14 Approved as to form;
   Notice of presentation waived:
15
   FOREMAN STURM & THEDE, LLP
16
   s/Linda L. Foreman
17 Linda L. Foreman, WSBA #11817
   Attorneys for Defendant Adams Residential
18 Contracting, Inc.

19

20

21

22

23

                                                                                        FORSBERG & UMLAUF, P.S.
      Stipulation and Order of Dismissal of All Claims With Prejudice – 2                       ATTORNEYS AT LAW
      Cause No.: 2:20-cv- 00912-BJR                                                       901 FIFTH AVENUE • SUITE 1400
                                                                                          SEATTLE, WASHINGTON 98164
                                                                                         (206) 689-8500 • (206) 689-8501 FAX
     2823225 / 1310.0024
